 

Exhibit 10.24
 
AGREEMENT
    
AGREEMENT dated October 29, 2010 between Jeffrey R. Tarr (“Tarr”), and IHS Inc.,
a Delaware corporation formerly known as IHS Group Inc. (the “Company”).
WHEREAS, Tarr and the Company are party an employment Letter Agreement dated
November 1, 2004, as amended (“Employment Agreement”).
WHEREAS, Tarr has notified the Company pursuant to Section 1 of the Employment
Agreement that he does not want to extend the term of the Employment Agreement
following the expiration of the current term on December 1, 2010.
WHEREAS, the parties wish to enter into this Agreement in connection with Tarr's
notice to the Company to ensure an orderly transition for the business.
NOW, THEREFORE, the parties agree as follows:
 
1.    Tarr's last date of employment with the Company and its affiliates shall
be December 31, 2010 (such date, or such earlier date as Tarr's employment is
terminated, the “Effective Termination Date”). From the date hereof through the
Effective Termination Date, Tarr shall continue in his current position as
President and Chief Operating Officer of the Company, and, except as provided in
paragraph 6 below, the other terms and conditions of his employment shall remain
as currently in effect. As of the Effective Termination Date, Tarr shall cease
to be an employee, officer or director of the Company or any affiliate of the
Company. As used in this Agreement, the term “affiliate” shall mean any company
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company.
 
2.    Tarr shall be entitled to receive an annual bonus payment for the fiscal
year ended November 30, 2010 pursuant to the IHS Annual Incentive Plan (“AIP”).
Payment of such bonus shall be made to Tarr on the date the FY 2010 AIP payment
is made to IHS executives generally. The personal objectives portion of Tarr's
FY2010 AIP shall be paid at 125% of “target”. Tarr shall not participate in the
AIP for the fiscal year ended November 30, 2011 or receive any bonus or
incentive payment except as provided in the previous sentence.
 
3.    Restricted Stock.
 
(a)    Tarr has received grants of restricted stock units (“RSUs”), where each
RSU represents one share of Class A common stock of IHS Inc. (“Shares”).
 
(b)    On the date hereof, a total of 82,500 RSUs at “target” performance level
and/or time-based RSUs granted pursuant to award agreements held by Tarr are
unvested. In recognition of Tarr's contributions to the Company, on the
Effective Termination Date, 62,500 of such unvested RSUs shall vest, and Tarr
shall be issued the Shares underlying such RSUs. Except for the 62,500 unvested
RSUs that will vest in accordance with the preceding sentence, all of the
remaining unvested RSUs under any outstanding award agreements will be forfeited
on the Effective Termination Date.
 
(c)    The Company shall withhold from the Shares that otherwise would be
released to Tarr when RSUs vest as provided herein the number of Shares required
to satisfy any withholding taxes due as a result of the vesting of such RSUs,
consistent with prior

 

--------------------------------------------------------------------------------

 

Company practice.
 
(d)    Tarr has executed a Release in favor of the Company on the date hereof
(“Release”). Pursuant to the terms of the Release, Tarr may revoke the Release
within seven days of the date hereof. In the event Tarr revokes the Release
within the seven day period, Tarr acknowledges that he will not be entitled to
the consideration provided in this Section 3, and the Shares that would
otherwise be released to Tarr when the 62,500 RSUs vest as provided herein will
not be released to Tarr.
 
4.    Notwithstanding anything in this Agreement to the contrary, to the extent
that Tarr and the Company in good faith determine that any payments or benefits
provided for in this Agreement constitute “deferral of compensation” under
Section 409A, then no such amount shall be payable to Tarr prior to the earliest
date permitted by Section 13 of the Employment Agreement.
 
5.    Section 10 (Covenants) and Section 11 (Indemnification) of the Employment
Agreement are hereby incorporated by reference. Tarr acknowledges that the
obligations contained in Section 10(a) and 10(c) of the Employment Agreement
survive the termination of Tarr's employment with the Company without limit and
that the obligations contained in Section 10(b) of the Employment Agreement
survive the termination of Tarr's employment with the Company for a period of 12
months after the Effective Termination Date. The Company acknowledges that the
obligations contained in Section 11 of the Employment Agreement survive the
termination of Tarr's employment with the Company without limit and that Tarr is
also entitled to indemnification and advancement of expenses as set forth in the
Company's Certificate of Incorporation and Bylaws.
 
6.    This Agreement and the Release, constitute the complete understanding
between Tarr and the Company in respect of the subject matter of this Agreement
and supersede all prior agreements relating to the same subject matter. Without
limiting the generality of the foregoing, notwithstanding that the Employment
Agreement by its terms would otherwise expire December 1, 2010, Tarr and the
Company agree that the Employment Agreement is terminated as a result of the
notice provided by Tarr pursuant to Section 1 of the Employment Agreement
effective as of the Effective Termination Date, that he is entitled to the
benefits provided pursuant to Section 7(b) of the Employment Agreement, and
neither party shall have any rights or obligations under the Employment
Agreement thereafter; provided, however, that Sections 7 and 8 of the Employment
Agreement shall terminate effective as of the date hereof and that Section 10
and Section 11of the Employment Agreement shall survive the termination of the
Employment Agreement, as indicated above. In the event of any inconsistency
between the terms of this Agreement and the terms of the Employment Agreement,
the terms of this Agreement shall prevail. Tarr has not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Agreement.
 
7.    In the event that any provision of this Agreement should be held to be
invalid or unenforceable, each and all of the other provisions of this Agreement
will remain in full force and effect. If any provision of this Agreement is
found to be invalid or unenforceable, such provision will be modified as
necessary to permit this Agreement to be upheld and enforced to the maximum
extent permitted by law.
 
8.    This Agreement is to be governed and enforced under the laws of the State
of Colorado (except to the extent that Colorado conflicts of law rules would
call for the application of the law of another jurisdiction).
 
9.    This Agreement inures to the benefit of the Company and Tarr, and their
respective successors and assigns.
 

 

--------------------------------------------------------------------------------

 

10.    Tarr has carefully read this Agreement, fully understands each of its
terms and conditions, and intends to abide by this Agreement in every respect.
As such, Tarr knowingly and voluntarily signs this Agreement.
 
11.    All payments to be made hereunder by the Company shall be subject to any
applicable payroll, income, withholding and other taxes or other applicable
deductions required by law or regulation.
 
        IN WITNESS WHEREOF, Tarr and the Company have executed this Agreement as
of the day and year first above written.
/s/ Jeffrey R. Tarr
Jeffrey R. Tarr

 
 
IHS INC.
 
/s/ Jeff Sisson
By: Jeff Sisson
Title: Sr. VP, Human Resources

 

 

--------------------------------------------------------------------------------

 

FULL AND COMPLETE RELEASE
 
1.    Tarr Release.
 
(a)    I, Jeffrey R. Tarr, in consideration for the acceleration of vesting of
RSUs described in the agreement between IHS Inc. (the “Company”) and me dated
the date hereof (the “Agreement”), for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge the Company and its respective predecessors, successors and
affiliates and current and former directors, officers and employees from any and
all claims, actions and causes of action, including, but not limited to, those
relating to or arising from my employment or separation of employment with the
Company, including, but not limited to, under those federal, state and local
laws and those applicable laws of any other jurisdiction prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation or any other protected
trait or characteristic, or retaliation for engaging in any protected activity,
including without limitation, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq., as amended by the Older Workers Benefit Protection Act,
P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. § 206, et seq., Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of 1991, 42 U.S.C.
§ 1981a, the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq., the Family and Medical
Leave Act of 1993, 28 U.S.C. §§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN,
fixed or contingent, which I ever had, now have, or may have, or which my heirs,
executors, administrators or assigns hereafter can, will or may have from the
beginning of time through the date on which I sign this Full and Complete
Release (this “Release”) (collectively the “Released Claims”). PROVIDED,
HOWEVER, that notwithstanding the foregoing or anything else contained in this
Agreement, the Release set forth in this Section shall not extend to: (i) any
vested rights under any pension, retirement, profit sharing or similar plan; or
(ii) my rights to indemnification and/or defense under any Company certificate
of incorporation, bylaws and/or policy or procedure, under any insurance
contract, or under Section 11 of the Employment Agreement dated November 1,
2004, as amended, in connection with any acts and omissions within the course
and scope of my employment with the Company.
 
(b)    I warrant and represent that I have made no sale, assignment or other
transfer, or attempted sale, assignment or other transfer, of any of the
Released Claims.
 
(c)    I fully understand and agree that:
 
1.    this Release is in exchange for acceleration of RSUs to which I would
otherwise not be entitled;
 
2.    no rights or claims are released or waived that may arise after the date
this Release is signed by me;
 
3.    I am hereby advised to consult with an attorney before signing this
Release;
 
4.    I had 21 days from my receipt of this Release within which to consider
whether or not to sign it;
 
5.    I have 7 days following my signature of this Release to revoke the
Release; and
 
6.    this Release, including the IHS Release set forth below, will not become
effective or enforceable until the revocation period of 7 days has expired.

 

--------------------------------------------------------------------------------

 

 
(d)    If I choose to revoke this Release, I must do so by notifying the Company
in writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:
 
IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention:    Jeff Sisson
2.    IHS Release.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company on behalf of itself and its respective
predecessors, successors and affiliates and current and former directors and
officers, does hereby knowingly and voluntarily release and forever discharge
Tarr and his heirs, executors, administrators and assigns from any and all
claims, actions and causes of action related to or arising from his employment
or separation from employment with the Company; whether KNOWN OR UNKNOWN, fixed
or contingent, provided, however, no rights or claims are released or waived
that may arise after the Agreement is signed by the Company or any claims for
breach of the Agreement by Tarr. The Company represents and warrants that it has
made no sale, assignment or other transfer, or attempted sale, assignment or
other transfer of any claim released hereby.
3.    Miscellaneous.
(a)    This Release is the complete understanding between the parties in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter. Neither party has relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
(b)    In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
will remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provisions will be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.
(c)    This Release is to be governed and enforced under the laws of the State
of Colorado (except to the extent that Colorado conflicts of law rules would
call for the application of the law of another jurisdiction).
(d)    This release inures to the benefit of the Company and Tarr and their
respective successors and assigns.
(e)    Each party has carefully read this Release, fully understands each of its
terms and conditions, and intends to abide by this Release in every respect. As
such, each party knowingly and voluntarily signs this release.
/s/ Jeffrey R. Tarr
Jeffrey R. Tarr
Date: October 29, 2010

 

 

--------------------------------------------------------------------------------

 

 
IHS INC.
 
/s/ Jeff Sisson
By: Jeff Sisson
Title: Sr. VP, Human Resources


 